Citation Nr: 1335421	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  12-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from January 2002 to January 2006.  He received the Navy and Marine Corps Achievement Medal with a combat "V" device and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the claims file rests with the RO in St. Petersburg, Florida.  

Entitlement to service connection for PTSD was awarded as 50 percent disabling in March 2006.  This rating was reduced to 10 percent in January 2008.  The Veteran now seeks to regain his 50 percent rating.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand for a new VA examination.  Because the VA undertook to give the Veteran an examination in March of 2009, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The VA afforded the Veteran an examination March 2010.  While the examiner did use the proper forms to administer a PTSD examination, toward the end of the examination, her written answers began to repeat some of the earlier ones.  While some answers will necessarily be the same, it appears that some have simply been copied verbatim from earlier in the examination.  

In the Veteran's VA-9 Form, he included a statement that claimed that because he was late for the examination, it was conducted hastily.  Significantly, the Veteran states that there are questions on the examination report that he was not asked but are nonetheless answered.  

While it is possible that neither of these had any influence on the outcome of the examination report, it is the VA's duty to ensure the adequacy of any exam it gives.  Id.  The Board believes that in the instant case a new examination is merited to ensure completeness and accuracy of the evaluation.  Furthermore, as it has been nearly 4 years since the examination in question, the Veteran should be afforded a new one, such that the VA can use a "contemporaneous" evaluation to rate his disability.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The Veteran has previously sought VA Medical Center treatment for his disability, and therefore his treatment record should include all current outpatient treatment records.  At remand, the RO should obtain all existing updated treatment records from the VA.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment, to include VA Medical Centers, that he has received for his PTSD and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  For those sources for which the VA already has releases, VA should obtain all updated treatment records.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  Then, the Veteran should be afforded a VA examination by a medical professional with sufficient expertise to determine the extent and severity of the Veteran's service-connected PTSD and its effect on his social and occupational functioning.  The claims folder should be made available to the examiner for review prior to entry of final findings.  All indicated tests should be accomplished, and all findings reported in detail.

The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

3.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims. 

4.  When the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Then, the case should again be reviewed on the basis of the additional evidence, including new examination, and then readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


